NO. 07-04-0341-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                     JULY 8, 2004
                           ______________________________

                               In re: RONALD H. MARR, JR.,

                                                       Relator
                         _________________________________

                               ORIGINAL PROCEEDING
                          _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Pending before the court is the motion of Ronald H. Marr, Jr. for “leave to file petition

for writ of habeas corpus.” He contends that he is “illegally confined and restrained of his

liberty by the Lubbock County District Attorney’s Office, an [sic] the Sheriff of Lubbock

County . . . .” Furthermore, the restraint arises “by virtue of an illegal indictment” pursuant

to which he was arrested. Purportedly, the indictment “is quashable [sic] due to article

62.021(2)(c) as well as article 62.12(2) of the Code of Criminal Procedure.” We deny the

motion for want of jurisdiction.

       Our authority to grant extraordinary writs extends only to situations wherein 1)

issuance of the writ is necessary to enforce our appellate jurisdiction over a matter pending

before us, TEX . CODE CRIM . PROC . ANN . art. 22.221(a) (Vernon 2004), or 2) the applicant

is being restrained due to a violation of an order, judgment or decree rendered in a civil

case. Id. at art. 22.221(d); Ex parte Layton, 928 S.W.2d 781, 782 (Tex. App.–Amarillo
1996) (orig. proceeding). As can be seen from the content of his motion, however, Marr

questions the authority of the State to indict, hold, and try him for a purported violation of

its criminal laws. The ability to release him from such a restraint on his liberty falls outside

our jurisdictional prerogative. That is, he is not asking for relief to enable us to protect our

jurisdiction over another matter or questioning restraints placed on his liberty due to a

purported violation of some order or decree rendered in a civil case. Thus, we cannot

entertain his request for habeas relief. See TEX . CODE CRIM . PROC . ANN . art. 11.08 (Vernon

1977) (stating that if a person is confined after indictment on a felony charge, he may apply

for habeas relief to the judge of the court in which he is indicted or, if none, the judge of any

district whose residence is nearest to the courthouse of the county in which the applicant

is held).

       Accordingly, the motion for leave to file a petition for writ of habeas corpus is denied.

And, to the extent that his motion can also be construed as an actual petition for habeas

relief, we dismiss it for want of jurisdiction.



                                                      Brian Quinn
                                                         Justice




                                                  2